DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-41 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lerch (US 5,652,339).
A comparison between the instant claims and Lerch is as follows:

Application
Teachings of Lerch that meet the limitations of the instant claims
Teachings of Lerch that are closely related to the limitations of the instant claims
Claim 30. A method of treating a disease, disorder or condition in a human selected from one or more of cardiovascular disease, hypercholesterolaemia, or hypocholesterolaemia, comprising administering to a human subject in need thereof a 
reconstituted high density lipoprotein (rHDL) formulation comprising
(col 4, lines 8-60) Reconstituted high density lipoproteins (rHDL) are produced from apolipoproteins and lipids in that an aqueous apolipoprotein solution is mixed with an aqueous lipid-detergent solution to form an apolipoprotein-lipid-detergent mixture then being incubated at a temperature. 
  

(col 1, lines 10-12) rHDL is useful for various prophylactic and therapeutic treatments of disease which have a connection to lipid and lipoidal substances.
Apo-A1
(col 4, line 60 - col 5, line 2)The apolipoproteins used are, for example, recombinant apolipoproteins, apolipoproteins from a concentrated fraction of apolipoprotein A-I from human plasma, fragments of apolipoproteins or natural, synthetic or recombinant polypeptides with amphipathic properties. The fragments of apolipoproteins can be obtained through chemical or enzymatic fragmentation of natural or synthetic apolipoproteins. As an example for chemical fragmentation, treatment with cyanogen bromide is mentioned, or for enzymatic cleavage a protease, such as e.g. trypsin.

phosphatidylcholine
(col 5, lines 3-8) The lipid may be phospholipid which can originate from soybeans or from eggs, cholesterol, cholesterol-ester, fatty acids or triglycerides. 
(Examples 1, 3, 4, 6-8) The lipid is phosphatidylcholine.

sodium cholate
(col 5, lines 3-8) The detergents are preferably bile acids or salts therefrom, for example, cholic acid-sodium salt or sodium-deoxycholic acid

wherein the sodium cholate level is selected from about 0.5-1.5 g/L and about 0.010-0.030 g/g Apo-A1

(col 6, lines 1-52) High concentrations of bile acids in the final product can lead to damage of cells and therefore must be precisely controlled. An optimal ratio of apoA-I:PC:cholate-Na is 1:150:200 M:M:M. Following incubation the concentration of bile acids is reduced by means of diafiltration. The conditions are optimized to achieve the necessary low bile acid concentration and the desired distribution of particle size. If necessary the bile concentration is lowered further with an additional adsorption step with amberlite XAD-2. Using diafiltration, the product is adjusted to a high concentration of 10-50 g protein/l, has a turbidity of less than 40 NTU and a cholate content of less than 0.5 g cholic acid-sodium salt per g protein.
Claim 31. wherein the disease is one or more of acute coronary syndrome, atherosclerosis, and myocardial infarction.

(col 1, lines 10-12) rHDL is useful for various prophylactic and therapeutic treatments of disease which have a connection to lipid and lipoidal substances.
Claim 32. wherein the sodium cholate level is about 0.5-1.5 g/L.

(col 6, lines 10-52) regarding concentrations
Claim 33. wherein the sodium cholate level is about 0.010-0.030 g/g Apo-A1.


Claim 34. wherein the rHDL formulation further comprises a stabilizer.
(col 4, lines 57-59, claim 4, step d) A stabilizer selected from the group of carbohydrates, such as e.g. sucrose or mannitol is added to the rHDL composition.

Claim 35. Method of producing a rHDL formulation comprising Apo-A1, phosphatidylcholine, and sodium cholate, comprising formulating the Apo-A1 and phosphatidylcholine with a starting level of sodium cholate, and reducing the level of sodium cholate to a final level selected from about 0.5-1.5 g/L and about 0.010-0.030 g/g Apo-A1.




(Claim 4). A method for industrially producing a stable lyophilisate containing reconstituted high density lipoprotein (rHDL) particles from apolipoprotein A-I and phosphatidyl choline, comprising the steps of: 

   (a) making an apolipoprotein A-I-phosphatidyl choline-detergent
mixture;

(b) incubating the obtained apolipoprotein

   (c) removing the detergent;

   (d) stabilizing the obtained liquid product, through lyophilization in the presence of a stabilizer selected from the group of carbohydrates. 

(Claim 4) from step (a)

by mixing (1) an aqueous apolipoprotein A-I solution having a protein concentration of 1-40 g/l with (2) an aqueous phosphatidyl choline detergent solution prepared without the use of organic solvents and having a molar ratio of phosphatidyl choline to detergent in the range of 1:0.5 to 1:4.0, whereby the ratio of
the apolipoprotein A-I solution to the phosphatidyl choline-detergent solution is selected such that the weight ratio of apolipoprotein A-I to
phosphatidyl choline ranges from 1:1.5 to 1:5.0;
from step (c)
by means of diafiltration to the point where apolipoprotein A-I-phosphatidyl choline particles form with a diameter of 5-50 mn and a mass of 50,000 to 1,000,000 Dalton;
Claim 36. wherein the final sodium cholate level is about 0.5-1.5 g/L.

Claim 39. An rHDL formulation obtained by the method of claim 35 comprising the sodium cholate at a level of about 0.5-1.5 g/L.

(col 6, lines 10-52) regarding concentrations
Claim 37. wherein the final sodium cholate level is about 0.010-0.030 g/g Apo-A1.

Claim 40. An rHDL formulation obtained by the method of claim 35 comprising the sodium cholate at a level of about 0.010-0.030 g/g Apo-A1.

(col 6, lines 10-52) regarding concentrations
Claim 38. comprising (a) adding (i) phosphatidylcholine without organic solvent and (ii) the starting level of sodium cholate to a solution comprising Apo-A1; (b) reducing the level of detergent in the solution to a final level of about 0.03 g/g Apo-A1.

Claim 41. A rHDL formulation obtained by the method of claim 38, comprising the detergent at a level from about 0.03 g/g Apo-A1

(Claim 4) from step (a)



Lerch teaches rHDL formulations and method of making them with an emphasis on utilizing a detergent, specifically sodium cholate, to achieve a desired particle size and turbidity, while minimizing the damaging effects of the detergent on cells (col 6, lines 10-52). The general process taught by Lerch involves preparing two separate solutions, the first containing the apolipoprotein and the second containing the lipid and the detergent, combining the solutions, incubating the mixture to allow the rHDL particles to form, removing the detergent by dialfiltration, adding a stabilizer and further removing the detergent by adsorption (Example 6). Lerch explicitly recognizes the importance of the detergent for preparing rHDL particles with a specific size and level of turbidity, as the disclosed process utilizes the detergent specifically for this purpose (see Lerch claim 4, step (a)). Lerch understands however that the detergent can be toxic stating that high concentrations of bile acids in the final product can lead to damage of cells and must be precisely controlled (col 6, lines 1-5). Therefore, Lerch is directed at finding the optimal level of detergent in the process: high enough to achieve rHDL stability as measured by particle size and turbidity but low enough to prevent cellular damage. To this end, Lerch employs two techniques to lower the detergent concentration. The first is diafiltration using an ultrafiltration membrane sufficient to retain proteins with a molecular weight between 1000 to 100,000 Daltons. The low molecular weight detergent passes through the membrane whereas the rHDL particles are retained. The retainate volume is held constant and the detergent containing buffer is replaced with a buffer containing a stabilizer such as sucrose. The second means employed by Lerch to remove the detergent is adsorption using Amerlite XAD-2 (col 6, lines 1-52, Example 6). The resulting method yields a composition in which the detergent content is less than 0.5 g/ g apolipoprotein (col 6, line 45).
It is noted that the objective of Lerch and of the instant application is the same, the development of a stable, non-toxic rHDL formulation. It is also noted that the metrics for stability utilized by Lerch and the instant application are the same, particle size and turbidity. It is further noted that the means for removing the detergent in Lerch and in the instant application are the same, diafiltration using an ultrafiltration membrane with a MWCO between 1kDa and 1000 kDa and the adsorption with Amberlite XAD-2.
Lerch teaches a rHDL having all of the components required by the claims, the apolipoprotein, phospholipid, and detergent. Lerch teaches that the apolipoprotein is Apo-AI (col 4, line 60 - col 5, line 2). Lerch teaches that the phospholipid is phosphatidylcholine (Examples 1, 3, 4, 6-8). Lerch teaches that the detergent is sodium cholate (col 5, lines 3-8).
he prior level of sodium cholate, less than 0.5 g/ g apolipoprotein (col 6, line 45), overlaps with the claimed ranges about 0.5 to 1.5 g/L and about 0.010-0.030 g/g Apo-A1.
In view of the teaching of Lerch, one of ordinary skill in the art would have been motivated to lower the concentration of detergent in the rHDL formulation to optimize the physical properties of the particles and minimize toxicity. One of ordinary skill in the art would have employed the techniques of diafiltration and adsorption to remove the detergent and would have assessed stability by measuring particle size and turbidity. Given the close similarity between Lerch and the instant application, there is a reasonable expectation that optimizing the process of Lerch would lead to a formulation and process identical to those instantly claimed. The resulting product, process for making and method of treating would be the same as those recited in claims 30-41.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Applicant is reminded that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,999,920. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US 8,999,920 recites a reconstituted high density lipoprotein (rHDL) formulation comprising an apolipoprotein; a lipid; and a detergent at a level selected from the group consisting of about 0.5-1.5 g/L and about 0.010-0.030 g/g apolipoprotein; wherein the apolipoprotein is Apo-A1, the lipid is phosphatidylcholine, and the detergent is sodium cholate, satisfying claims 39-41. Claim 4 of US 8,999,920 requires a stabilizer.  
Claim 8 of US 8,999,920 recites the steps of: (A) adding phosphatidylcholine without organic solvent and a cholate detergent to an Apo-A1 solution; (B) reducing the level of cholate detergent in the solution produced at step (I) to about 0.03 g/g Apo-A1; (C) adding a stabilizer to the solution at step (B), satisfying instant claims 35-38. 
With respect to claims 30-34, claim 11 of US 8,999,920 recites method of treating a disease, disorder or condition selected from the group consisting of one or more of cardiovascular disease, hypercholesterolaemia or hypocholesterolaemia in a human including the step of administering to the human a rHDL formulation, wherein the disease, disorder or condition includes acute coronary syndrome (ACS), atherosclerosis and myocardial infarction.

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,439,946 in view of Lerch (US 5,652,339). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US 9,439,946 recites a reconstituted high density lipoprotein (rHDL) formulation comprising an apolipoprotein or fragment thereof; phosphatidylcholine; and a detergent at a level selected from the group consisting of about 0.5-1.5 g/L and about 0.010-0.030 g/g apolipoprotein. Claim 4 of US 9,439,946 states that the apolipoprotein is Apo-A1. Claim 5 of US 9,439,946 requires a stabilizer.  Claim 10 of US 9,439,946 recites the steps of: (A) adding phosphatidylcholine without organic solvent and a cholate detergent to an Apo-A1 solution; (B) reducing the level of cholate detergent in the solution produced at step (I) to about 0.03 g/g Apo-A1; (C) adding a stabilizer to the solution at step (B).
The patent does not claim that the detergent is sodium cholate or that the formulation is used in a treatment method.
It would have been obvious to select sodium cholate for the detergent in view of Lerch (col 5, lines 3-8; col 6, lines 1-52) which exemplifies the use of sodium cholate in related rHDL formulations, satisfying claims 35-41. It would have been further obvious to use the resulting formulations in treatment methods in view of Lerch which teaches that rHDL is useful for various prophylactic and therapeutic treatments of disease which have a connection to lipid and lipoidal substances  (col 1, lines 10-12), satisfying claims 30-34.
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,457 in view of Lerch (US 5,652,339). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US 10,335,457 recites a reconstituted high density lipoprotein (rHDL) formulation comprising an apolipoprotein or fragment thereof, a phospholipid, and a detergent at a level selected from the group consisting of about 0.5-1.5 g/L and about 0.010-0.030 g/g apolipoprotein. Claim 4 of US 10,335,457 states that the apolipoprotein is Apo-A1. Claim 7 of US 10,335,457 states that the phospholipid is phosphatidylcholine. Claim 5 of US 10,335,457 requires a stabilizer claim 39.  Claim 12 of US 10,335,457 recites the steps of: (A) adding phospholipid without organic solvent and a cholate detergent to an Apo-A1 solution; (B) reducing the level of cholate detergent in the solution produced at step (I) to about 0.03 g/g Apo-A1; (C) adding a stabilizer to the solution at step (B). 
The patent does not claim that the detergent is sodium cholate or that the formulation is used in a treatment method.
It would have been obvious to select sodium cholate for the detergent in view of Lerch (col 5, lines 3-8; col 6, lines 1-52) which exemplifies the use of sodium cholate in related rHDL formulations, satisfying claims 35-41. It would have been further obvious to use the resulting formulations in treatment methods in view of Lerch which teaches that rHDL is useful for various prophylactic and therapeutic treatments of disease which have a connection to lipid and lipoidal substances  (col 1, lines 10-12), satisfying claims 30-34.

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,058,747. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of 11,058,747 recites a reconstituted high density lipoprotein (rHDL) formulation comprising an apolipoprotein; a lipid; and a detergent. Claims 2-3 require that the detergent is at a level of greater than 0.3 g/L or 0.3-1.0 g/L. Claim 4 requires that the apolipoprotein is Apo-A1. Claim 10 requires a stabilizer. 
With respect to claims 30-34, patented claim 20 requires a method of treating a disease, disorder or condition selected from the group consisting of one or more of cardiovascular disease, hypercholesterolaemia or hypocholesterolaemia in a human including the step of administering to the human a rHDL formulation, wherein the disease, disorder or condition includes acute coronary syndrome (ACS), atherosclerosis and myocardial infarction.
With respect to claims 35-41, patented claims 15-18 require the steps of: (A) adding phosphatidylcholine without organic solvent and a cholate detergent to an Apo-A1 solution; (B) reducing the level of cholate detergent in the solution produced at step (I) to about 0.03 g/g Apo-A1; (C) adding a stabilizer to the solution at step (B).  
The instant claims are obvious because the patented range of detergent concentration of greater than 0.3 g/L or 0.3-1.0 g/L overlaps with the claimed range of 0.5-1.5 g/L or 0.010-0.030 g/g Apo-A1.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christina Bradley/
Primary Examiner, Art Unit 1654


cmb